 Case 3:20-cv-00670-HEH-RCY Document 5 Filed 09/30/20 Page 1 of 2 PageID# 26




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


TROY DEWYON DREW,

       Petitioner,

V.                                                      Civil Action No. 3:20CV670-HEH


COMMONWEALTH OF VIRGINIA,

       Respondent.

                              MEMORANDUM OPINION
                     (Dismissing Without Prejudice § 2254 Petition)

       Petitioner, a Virginia inmate proceeding pro se, filed a 28 U.S.C. § 2254 petition

(§ 2254 Petition," ECF No. 1). Before a state prisoner can bring a § 2254 petition in

federal district court, the prisoner must first have "exhausted the remedies available in the

courts ofthe State." 28 U.S.C. § 2254(b)(1)(A). Exhaustion is accomplished by

presenting the claims to the Supreme Court of Virginia for review either on direct appeal

or in a collateral proceeding. Petitioner's § 2254 Petition fails to indicate that he has

presented his claim to the Supreme Court of Virginia by direct appeal or in a collateral

proceeding. Rather, it does not appear Petitioner has ever raised his claim in the state

courts.


       Accordingly, by Memorandum Order entered on September 8,2020, the Court

directed Petitioner, within eleven(11)days ofthe date of entry thereof, to show cause

why the Court should not dismiss his § 2254 Petition for lack of exhaustion. Petitioner

has responded with a document entitled,"MOTION FOR SHOW CAUSE FOR
 Case 3:20-cv-00670-HEH-RCY Document 5 Filed 09/30/20 Page 2 of 2 PageID# 27




EXHAUSTION." (EOF No.4.) Petitioner asks the Court to "stay" his § 2254 petition

without any further explanation and then recites law indicating that this Court has

jurisdiction. Petitioner also attaches the Supreme Court of Virginia's denial ofa Petition

For Writ of Mandamus he filed against Ralph S. Northam(ECF No.4—1), but he fails to

identify the significance ofthis submission. Petitioner bears the burden ofdemonstrating

exhaustion which he has failed to do here. Mallory v. Smith, 27 F.3d 991,994(4th Cir.

1994); cf. Durkin v. Davis, 538 F.2d 1037, 1042(4th Cir. 1976)(concluding that

petitioner had not fairly presented his claim for jail credit by filing a petition for a writ of

mandamus). In sum.Petitioner fails to establish that he has presented his claim to any

state court, much less the Supreme Court of Virginia. Accordingly, the action will be

dismissed without prejudice. Petitioner may file his § 2254 petition after he has

exhausted his state remedies.


        An appropriate Order shall accompany this Memorandum Opinion.



                                     HENRY E. HUDSON
Date:                                SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
